K.K. HALL, Circuit Judge,
dissenting in part:
A police officer disgraces his public trust by beating anyone who crosses him, especially if that anyone is black and of humble means. Over several years, two different superiors close their eyes to his abuses, and respond with a grin or a sarcastic quip if they happen or are forced to glimpse one. The officer, unrestrained if not downright emboldened by this acquiescence, ends up emptying his gun into a marginally inebriated misdemeanant. So could a jury find on this record.
The most remarkable thing about this sad story is that our law of excessive force, supervisory liability, and qualified immunity has become so labyrinthine (and maybe so overly forgiving) that both supervisors have substantial arguments that they should not be liable for the violation of the dead man’s civil rights.
The majority has ably described the legal labyrinth, so I will not belabor it here. After winding through the maze, though, I find myself at a quite different destination. On the § 1983 excessive force claim, I would reverse both the grant of summary judgment for Smith and the denial of summary judgment for Stroud. I therefore respectfully dissent in part. Otherwise, I concur in the judgment and opinion of the majority.
I.
I think that a reasonable jury could find that Smith was deliberately indifferent. Smith replaced Stroud in December, 1988, and, though Stroud did not share with him any unofficial knowledge of Morris’ proclivities, Smith was soon to learn. Judge William C. Gore of the county district court complained to a line sergeant under Smith’s command about Morris. Because of his position, Judge Gore intended to offer only discreet advice and did not want to file a formal charge. The line sergeant reported to Smith:
Judge Gore states that he is very concerned that Trp. A.E. Morris is having case after case involving the use of physical force on defendants. Judge Gore states that in his opinion a lot of these cases are a result of excessive force being applied. Judge Gore states that he is being informed from several lawyers that excessive force is being applied to their clients from Trp. Morris. Judge Gore went on to say that he feels that it is only a matter of time before Trp. Morris seriously injures a person and Trp. Morris and the [Highway Patrol] will be sued. Judge Gore states that it seems that most of the *806eases he refers to involve blacks or people of lower means. Judge Gore states he likes Trp. Morris but feels bound by his position to inform us of this problem.
This information was soon followed by a complaint by a local lawyer to the same line sergeant. This lawyer reported that his client, Chris Hardee, had been pulled over by Morris in South Carolina, and Morris forced his client at gunpoint to return to North Carolina to be arrested. Back in North Carolina, a scuffle took place between Hardee and Morris, which resulted in Hardee’s suffering broken ribs and a broken foot.
Smith discussed the Gore and Hardee information with his commander. Smith decided to ride with Morris on patrol a couple of times to monitor his behavior, and he agreed with the line sergeant that a close eye should be kept on Morris. Finally, he had the line sergeant attend Hardee’s trial. When no evidence at the trial indicated any misconduct by Morris — not because it did not exist, but rather because the judge ruled it irrelevant — Smith let the matter drop.
Then, in February, 1990, just three weeks before Bowen was shot, Smith met Morris at a hospital where Morris had taken a drunk; driving suspect, Rudolph Towns. Towns had suffered a broken skull during his arrest. Smith did not respond to the incident in any manner.
The district court ruled that, at worst, Smith was only “negligent” in responding to this evidence of Morris’ brutality. Invoking qualified immunity, the court stated that a reasonable supervisor could have believed that Smith’s response was lawful.
I cannot agree with this ruling. Judge Gore’s warning had to be perceived as extraordinary, and should have set off a serious investigation. I don’t know how Smith thought that Towns’ skull got broken, and I confess puzzlement at the bland dismissal of this episode by both the district court and the majority. True enough, the record does not disclose that Towns made a clearly articulated complaint to Smith. On the other hand, the majority attaches no fatal significance to this “defect” in its analysis of three incidents that occurred during Stroud’s tenure. See supra at 799-800 (discussion of Walker, Ward, and James incidents). Though a formal, or at least clearly stated, complaint is a coveted arrow in the civil rights plaintiffs quiver, I know of no decision requiring the plaintiff to prove a supervisor’s knowledge of a subordinate’s unconstitutional behavior through formal complaints alone. A broken skull speaks for itself. I would hope that arrestees in Columbus County, North Carolina, do not accidentally fracture their skulls on the vent shades of police cars with such frequency that Smith would not be expected to make even a cursory investigation of an individual case.
Judge Gore provided Smith a salutary, and all too prescient, warning; Smith responded in a most ineffective manner. The Hardee complaint received ostrich-like investigation, perhaps from ineptitude, perhaps by design. Towns’ fractured skull provided Smith a gratuitous last chance to act; he did nothing. From this series of facts, a jury could reasonably find that Smith’s inertia was deliberate.
II.
I agree with the majority that the numerous affidavits produced by the plaintiffs, along with the later corroboration offered by Judge Gore and the incredibly disproportionate number of arrests Morris made for resisting arrest and assaulting an officer, could easily lead a reasonable trier of fact to find that Stroud simply -winked and smiled at Morris’ excesses. “Deliberate indifference” would be a charitable description.
But I would reverse nonetheless. Fifteen months passed between Stroud’s transfer and the killing of Bowen,1 and someone else — Smith—had the power, responsibility, and opportunity to put a stop to Morris’ misconduct. Under Smith’s watch, Towns’ skull, Hardee’s lawyer, and Judge Gore gave their warnings.
*807Section 1983 “should be read against the background of tort liability.” Monroe v. Pape, 365 U.S. 167, 187, 81 S.Ct. 473, 484, 5 L.Ed.2d 492 (1961), overruled in part on other grounds, Monell v. Dep’t of Social Services, 436 U.S. 658, 690-691, 98 S.Ct. 2018, 2036, 56 L.Ed.2d 611 (1978). Though a person is ordinarily hable “for the natural consequences of his actions,” id., neither traditional tort law nor § 1983 imposes liability where causation, though present in fact, is too remote. Martinez v. California, 444 U.S. 277, 285, 100 S.Ct. 553, 559, 62 L.Ed.2d 481 (1980). How remote is “too remote”? Section 1983 does not contain a bright-line “limitations” period on ex-supervisor liability for constitutional violations by erstwhile subordinates, but lapse of time is certainly a prominent consideration. See, e.g., Martinez, 444 U.S. at 285, 100 S.Ct. at 559 (five months between parolee’s release by defendant and plaintiffs injury at parolee’s hands); Hu-mann v. Wilson, 696 F.2d 783 (10th Cir.1983) (two-month lapse after parole destroyed proximate cause).2 In any event, the fifteen-month lapse is not the only factor breaking the links of the causal chain. Even if Smith’s responses to the Gore, Hardee, and Towns incidents were merely negligent, his misfeasance was indispensable in bringing about Bowen’s eventual death. For all we can know, if Stroud had still been Morris’ supervisor, he might have stopped Morris after any of the incidents. A person should be responsible for the natural consequences of his actions, but not necessarily for consequences that can occur only if an independent tortfeasor intervenes.
Proximate cause is a regrettably imprecise concept. In fashioning the quasi-tort federal common law of § 1983, we must define the limits of personal liability in a manner that is both manageable and faithful to the public policy behind the statute. From the best evidence available to me — Martinez and its progeny — I conclude that § 1983’s “affirmative causal link” rapidly deteriorates with passage of time, especially where a new, self-sufficient impetus for the eventual injury develops. In short, though Stroud was probably deliberately indifferent during his tenure, I think that the causal link to Bowen’s eventual slaying is too attenuated to fairly support § 1983 liability.
I respectfully dissent.

. In its analysis of Stroud's motion on this claim, the district court did not discuss the fifteen-month lapse.


. In Fox v. Custis, 712 F.2d 84, 87 (4th Cir.1983), a parolee defrauded an innkeeper within three weeks of release. His parole officers failed to revoke his parole, even though they also suspected that the parolee had committed an arson-murder on the same day as the innkeeper fraud. Two weeks later, the parolee set fire to a house, shot and stabbed one young girl, and raped and set on fire another. We found these injuries “too remote” from the parole officers’ actions to support § 1983 liability, citing Martinez. We did, however, “bolster” our decision by holding that there is no general constitutional right for a member of the public at large to be protected from "criminals or madmen." Id. at 88.